Per Ctiriam:

The proceedings were not brought to this court in time to review the alleged error in refusing to discharge the attachment. There was no reversible error in sustaining the objection to the question asked as to the agreement concerning the amount remaining due on the chattel mortgage. It is apparent from all the evidence that defendants were relying, not upon a subsequent agreement, but upon an understanding which they claimed to have had at the time the written instrument was executed, to the effect that the mortgagee would make some reduction on the rent. Besides, the defense pleaded was payment, not a subsequent agreement. The jury could not have been misled by the instruction that the cause of action on the note was admitted, which only meant that the execution of the note was admitted. The other instructions fairly stated the issues. We .find no error in the record, and the judgment is affirmed.